Per Curiam.

Having thoroughly reviewed the record in this case, we agree with the board’s findings of misconduct and its recommendation. We therefore reject respondent’s argument, made in objections to the board’s report, that relator failed to prove his misconduct by clear and convincing evidence. We also reject the proposition that a monitored probation, rather than an indefinite suspension, is appropriate here. Furthermore, although respondent cites Palomo v. State Bar of California (1984), 36 Cal. 3d 786, 205 Cal. Rptr. 834, 685 P. 2d 1185, that decision does not specifically support respondent’s theory that the panel denied him due process of law by refusing his request for a continuance. Accordingly, we order that respondent be indefinitely suspended from the practice of law in Ohio. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Re snick, JJ., concur.